DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 09/23/2021. As directed by the amendment: claims 1, 4-6, 9, and 14-15 have been amended, claim 3 has been cancelled and claim 21 have been added.  Thus, claims 1-2 and 4-21 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 09/23/2021, with respect to the rejection of claim 1 under USC 102(a)(1) have been fully considered and are persuasive. The applicant’s amended the claim limitations to include “the first end being secured to the anchor element and the second end being a free end that is freely moveable, the plurality of arms being interconnected at one or more locations along the length of each arm” overcomes Corcoran (US 20180360432), “Corcoran” as Corcoran does not teach the plurality of arms having a second being a free end that is freely moveable and the plurality of arms being interconnected at one or more locations along the length of the arm.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Corcoran in view of VanTassel et al (US 20040122467 A1).
Applicant’s arguments, see pages 13-14, filed 09/23/2021, with respect to the rejection of claim 14 under USC 103 have been fully considered and are persuasive. The applicant’s amended the claim limitations to include “the first end being secured to the anchor element and the second end being a free end that is freely moveable, the plurality of arms being interconnected at one or more locations along the length of each arm” overcomes Corcoran and Lee (US 20200390428 A1), “Lee” as neither Corcoran nor Lee teachs the plurality of arms having a second being a free end that is freely moveable 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the one or more protrusions" in ll 3.  There is insufficient antecedent basis for this limitation in the claim because the one or more protrusions is not positively recited earlier in claim 21 nor in claim 1 which claim 21 is dependent on. Furthermore it is unclear wherein the one or more protrusions are located in this claim. For the purpose of prior art examination, “the one or more protrusions” will be interpreted as “one or more protrusions” and these protrusions will be on the mesh as claimed. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran et al (US 20180360432 A1), herein referenced to as “Corcoran” in view of VanTassel et al (US 20040122467 A1), herein referenced to as “VanTassel”.
In regards to claim 1, Corcoran discloses: A medical device 10 (see Figs. 1 – 8, [0028]) comprising: an anchor element 14 (see Figs. 1 – 8, [0028]), the anchor element 14 having a self-expanding frame 14 (see [0051], 14 self-expands to a deployed diameter) with a plurality of arms 60 (see Fig. 3, [0035]), each arm in the plurality of arms 60 having a length (the length of the arms 60), a first end 64 (see Fig. 3, [0035]) and a second end 62 (see Fig. 3, [0035]) opposite the first end 64, the first end 64 being secured to the anchor element 14, the anchor element 14 including a first connection element 74 (see Figs. 3 and 7 – 8, [0040]); and a disc element 12 (see Figs. 1 – 8, [0028]), the disc element 12 including a second connection element 80 (see Figs. 3 and 7 – 8, [0040]) pivotably coupled (see Figs. 2 and 5, the device able to pivot at the connection point 16) to the first connection element 74, the anchor element 14 being sized to be received and retained within a left atrial appendage 100 (see Fig. 2, [0029], 14 is within the LAA 100) and the disc element 12 being sized to completely cover an opening 102 (see Fig. 2, [0029], 12 covers the opening 102 and abuts against the surrounding tissue 104) of the left atrial appendage 100. Corcoran does not explicitly disclose: and the second end being a 
However, VanTassel in a similar field of invention teaches: a medical device 500 (see Figs. 46-49, [0176]) comprising an anchor element 502a and 502b (see Figs. 46-49, [0176]) and a plurality of arms 506a, 506b, and 508 (see Figs. 46-49, [00176]), each arm having a first end 506a and 506b and a second end 508 opposite the first end 506a and 506b. VanTassel further teaches: the second end 508 being a free end that is freely movable (see Figs. 46-48 and 50-51, [0176], the arms are formed of a flexible wire material such as nitinol and are not restrained by their ends, and therefore a free ends that are movable), the plurality of arms 506a, 506b, and 508 being interconnected at one or more locations (see Figs. 46 and 48, the arms are interconnected between 508 and 506a/b) along the length of each arm 506a, 506b, and 508. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corcoran to incorporate the teachings of VanTassel and have a medical device with a plurality arms with a second end being a free end that is freely movable, the plurality of arms being interconnected at one or more locations along the length of each arm. Motivation for such can be found in VanTassel as the freely movable ends of the plurality of the arms allow the device to mold and find the best fit to the interior of an ostium or left atrial appendage for a secured implantation (see [0177]-[0178]).
In regards to claim 2, the combination of Corcoran and VanTassel teaches: The medical device of Claim 1, see 103 rejection above. Corcoran further discloses: wherein the first connection element 74 is a ball 74 (see Fig. 7) and the second connection element 80 is a socket 80 (see Fig. 7) that is configured to receive and retain at least a portion of the ball 74 (see Fig. 7, the ball is contained within the socket).
In regards to claim 6, the combination of Corcoran and VanTassel teaches: The medical device of Claim 1, see 103 rejection above. Corcoran further discloses: wherein the self-expanding frame 14 is (see [0030] and claim 6, the distal wire loops 60, see Fig. 3, make up 14 and 60 is made of a shape memory material, namely nitinol).
In regards to claim 11, the combination of Corcoran and VanTassel teaches: The medical device of Claim 1, see 103 rejection above. Corcoran further discloses: wherein the disc element 12 is composed of a shape memory material (see [0030], made of a shape memory material, nitinol).
In regards to claim 12, the combination of Corcoran and VanTassel teaches: The medical device of Claim 1, see 103 rejection above. Corcoran further discloses: wherein the disc element 12 is composed of a resilient and flexible material (see Fig. 3, [0031], as 32 and 34 are part of 12 they are made of a bio-compatible material, namely a biocompatible plastic which applicant discloses as a “flexible and resilient material”, see present specification [0043]).
Claims 4, 7-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran in view of VanTassel as applied to claim 1 above, and further in view of Min et al (US 20200054343 A1), herein referenced to as “Min”.
In regards to claim 4, the combination of Corcoran and VanTassel teaches: The medical device of Claim 1, see 103 rejection above. The combination of Corcoran and VanTassel does not explicitly teach: wherein the self-expanding frame further comprises a mesh and the plurality of arms has a first portion and a second portion, the mesh completely surrounding the first portion of the plurality of the arms.
However, Min in a similar field of invention teaches an occlusive device 40 (see Figs. 1 – 10), with a self-expanding frame 202 (see Fig. 8) and a plurality of arms 110 (see Fig. 8). Min further teaches: further comprising: a mesh 120 (see Fig. 8, [0054]) and the plurality of arms 110 has a first portion the portion of 110 surrounding by 120 (see Fig. 8) and a second portion the portion of 110 not surrounded by 120, the mesh 120 completely surrounding the first portion of the plurality of arms 110 (see Fig. 8, the first portion of the arms is completely surrounded by the mesh 120). 
(see [0054]). 
In regards to claims 7 and 8, the combination of Corcoran and VanTassel teaches: The medical device of claim 1, see 103 rejection above. Corcoran further discloses: wherein the anchor element 14 includes: an expandable frame 14 (see [0051], 14 self-expands to a deployed diameter). The combination of Corcoran and VanTassel does not explicitly disclose: and an inflatable element within the expandable frame, wherein inflation of the inflatable element expands the expandable frame.
However, Min in a similar field of invention teaches an occlusive device 40 (see Figs. 1 – 10), with an anchor element 100 (see Figs. 1 – 2) and an expandable frame 202 and 110 (see Figs. 1 – 2). Min further teaches: an inflatable element 102 (see Figs. 1 – 2, [0029]) within the expandable frame 202 and 110, wherein inflation of the inflatable element 102 expands the expandable frame 202 and 110 (see [0039], the inflation of the balloon would expand the frame). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corcoran and VanTassel to incorporate the teachings of Min and have an inflatable element within the expandable frame and wherein the inflation of the inflatable element expands the expandable frame. Motivation for such can be found in Min as the inflatable implant provides an adaptive seal to the native anatomy such that it can fill the anatomy without disturbing or damaging the native tissue (see [0035]). 
In regards to claim 9, the combination of Corcoran, VanTassel and Min teaches: The medical device of Claim 7, see 103 rejection above. Corcoran, VanTassel and Min (Figs. 1-2) does not explicitly 
However, a variant embodiment of Min (Fig. 8) in a similar field of invention teaches an occlusive device 40 (see Figs. 1 – 10), with a self-expanding frame 202 (see Fig. 8) and a plurality of arms 110 (see Fig. 8). Min further teaches: further comprising: a mesh 120 (see Fig. 8, [0054]) and the plurality of arms 110 has a first portion the portion of 110 surrounding by 120 (see Fig. 8) and a second portion the portion of 110 not surrounded by 120, the mesh 120 completely surrounding the first portion of the plurality of arms 110 (see Fig. 8, the first portion of the arms is completely surrounded by the mesh 120). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corcoran and VanTassel to incorporate the teachings of Min and have wherein the self-expanding frame further comprises a mesh and the plurality of arms has a first portion and a second portion, the mesh completely surrounding the first portion of the plurality of the arms. Motivation for such can be found in Min as this mesh enhances the endothelialization of the implant to the body tissue and reduces the risk of thrombosis (see [0054]). 
In regards to claim 10, the combination of Corcoran, VanTassel and Min teaches: The medical device of Claim 7, see 103 rejection above. Corcoran further discloses: wherein the expandable frame 14 is composed of a shape memory material (see [0030] and claim 6, the distal wire loops 60, see Fig. 3, make up 14 and 60 is made of a shape memory material, namely nitinol).
In regards to claim 13, the combination of Corcoran and VanTassel: The medical device of Claim 1, see 103 rejection above. Corcoran further discloses: the disc element 12. Corcoran does not explicitly disclose: wherein the disc element includes a threaded engagement element.  
40 (see Figs. 1 – 10) and a disc element 202 (see Fig. 10). Min further teaches: wherein the disc element 202 includes a threaded engagement element 250 (see Fig. 10, [0066], 250 contains a thread that mates with 202). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corcoran and VanTassel to incorporate the teachings of Min to have the disc element have a threaded engagement element. Motivation for such can be found in Min as this would allow the provider to release the element with a secondary control rather than simply pushing the device out of the sheath, allowing the provider to determine if the occlusive device is in the correct location first (see [0066]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Corcoran in view of VanTassel and Min as applied to claim 4 above, and further in view of Jayaraman (US 20190110796 A1), herein referenced to as “Jayaraman”.
In regards to claim 5, the combination of Corcoran, VanTassel and Min teaches: the medical device of claim 4, see 103 rejection above. The combination of Corcoran, VanTassel, and Min does not explicitly teach: wherein the mesh has a plurality of protrusions for engaging the tissue. 
However, Jayaraman in a similar field of invention teaches a medical device 100 (see Figs. 1-27) with an anchor element 120 (see Figs. 1-27), a disc element 160 (see Figs. 1-27), and a mesh 124 (see Figs. 1-27, [0054]). Jayaraman further teaches: wherein the mesh 124 has a plurality of protrusions 140 and 142 (see Figs. 1-27, [0065]) for engaging the tissue body tissue (see [0065]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corcoran, VanTassel, and Min to incorporate the teachings of Jayaraman and have a medical device with a mesh that has a plurality of protrusions for engaging the tissue. Motivation for such can be found in Jayaraman as the protrusions can insert into (see [0065]). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Corcoran in view of VanTassel as applied to claim 1 above, and further in view of Min and Jayaraman.
In regards to claim 21, the combination of Corcoran and VanTassel teaches: the medical device of claim 1, see 103 rejection above. Corcoran further discloses: wherein the disc element 12 has a first surface 34 (see Fig. 3, [0031]) and a second surface 32 (see Fig. 3, [0031]) opposite the first surface 34, the first surface 34 having an engagement element 50 (see Figs. 2-3, [0034]) and the second surface 32 having the second connecting element 80. The combination of Corcoran and VanTassel does not explicitly teach: a mesh (as interpreted by the examiner) and the one or more protrusions of the mesh is at least one barb. 
However, Min in a similar field of invention teaches an occlusive device 40 (see Figs. 1 – 10), with a self-expanding frame 202 (see Fig. 8) and a plurality of arms 110 (see Fig. 8). Min further teaches: further comprising: a mesh 120 (see Fig. 8, [0054]).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corcoran and VanTassel to incorporate the teachings of Min and have wherein the self-expanding frame further comprises a mesh. Motivation for such can be found in Min as this mesh enhances the endothelialization of the implant to the body tissue and reduces the risk of thrombosis (see [0054]). 
The combination of Corcoran, VanTassel, and Min does not explicitly teach: the one or more protrusions of the mesh is at least one barb.
However, Jayaraman in a similar field of invention teaches a medical device 100 (see Figs. 1-27) with an anchor element 120 (see Figs. 1-27), a disc element 160 (see Figs. 1-27), and a mesh 124 (see Figs. 1-27, [0054]). Jayaraman further teaches: one or more protrusions 140 and 142 (see Figs. 1-27, [0065]) of the mesh 124 is a barb 142 (see Figs. 1-27, [0065]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corcoran, VanTassel, and Min to incorporate the teachings of Jayaraman and have a medical device have one or more protrusions of the mesh is at least one barb. Motivation for such can be found in Jayaraman as the protrusions can insert into the body tissue to prevent the implant from dislodging when it is in its final conforming shape within the body (see [0065]). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Corcoran in view of VanTassel and Lee (US 20200390428 A1), herein referenced to as “Lee”.
In regards to claim 14, Corcoran discloses: A system (see Figs. 1 – 8) for a left atrial appendage 100 (see Fig. 2, [0029]), the system comprising: a modular closure device 10 (see Figs. 1 – 8, [0028]), the modular closure device 10 including: an anchor element 14 (see Figs. 1 – 8, [0028]), the anchor element 14 having a self-expanding frame 14 with a plurality of arms 60 (see Fig. 3, [0035]), each arm in the plurality of arms 60 having a length (the length of the arms 60), a first end 64 (see Fig. 3, [0035]) and a second end 62 (see Fig. 3, [0035]) opposite the first end 64, the first end 64 being secured to the anchor element 14, the self-expanding frame 14 being composed of a shape memory material (see [0030] and claim 6, the distal wire loops 60, see Fig. 3, make up 14 and 60 is made of a shape memory material, namely nitinol), the anchor element 14 including a ball 74 (see Figs. 3 and 6 – 7, [0040]) connected to the anchor element 14 by a post 44 (see Figs. 3 and 6 – 7, [0035]), and a disc element 12 (see Figs. 1 – 8, [0028]), the disc element 12 including a socket 80 (see Figs. 3 and 7 – 8, [0040]) that is pivotably couplable  (see Figs. 2 and 5, the device able to pivot at the connection point 16) to the ball 74 of the anchor element 14 and an engagement element 50 (see Fig. 3, is coupled to 50 via 20), the disc element 12 being composed of a shape memory material (see [0030], made of a shape memory material, nitinol), the anchor element 14 being sized to be received and retained within a left atrial appendage 100 (see Fig. 2, [0029], 14 is within the LAA 100) and the disc element 12 being sized to completely cover an opening 102 (see Fig. 2, [0029], 12 covers the opening 102 and abuts against the surrounding tissue 104) of the left atrial appendage 100; and a delivery device 200 (see Fig. 16, [0051], the occlusive device is advanced out of the delivery device 200). Corcoran does not explicitly disclose: and the second end being a free end that is freely movable, the plurality of arms being interconnected at one or more locations along the length of each arm; the delivery device including a push rod that is removably couplable to the engagement element of the disc element.  
However, VanTassel in a similar field of invention teaches: a system for left atrial appendage (see Figs. 46-49), a modular closure device 500 (see Figs. 46-49, [0176]) comprising an anchor element 502a and 502b (see Figs. 46-49, [0176]) and a plurality of arms 506a, 506b, and 508 (see Figs. 46-49, [00176]), each arm having a first end 506a and 506b and a second end 508 opposite the first end 506a and 506b. VanTassel further teaches: the second end 508 being a free end that is freely movable (see Figs. 46-48 and 50-51, [0176], the arms are formed of a flexible wire material such as nitinol and are not restrained by their ends, and therefore a free ends that are movable), the plurality of arms 506a, 506b, and 508 being interconnected at one or more locations (see Figs. 46 and 48, the arms are interconnected between 508 and 506a/b) along the length of each arm 506a, 506b, and 508. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corcoran to incorporate the teachings of VanTassel and have a medical device with a plurality arms with a second end being a free end that is freely movable, the plurality of arms being interconnected at one or more locations along the length of each arm. Motivation for such can be found in VanTassel as the freely movable ends of the plurality of the arms allow the device to mold and find the best fit to the interior of an ostium or left atrial appendage for a secured implantation (see [0177]-[0178]).

However, Lee in a similar field of invention teaches a modular closure device 10 (see Figs. 1 – 9) with an anchor element 16 (see Figs. 1 – 9), a disc element 14 (see Figs. 1 – 9), an engagement element 18 (see Figs. 8 – 9), and a delivery device 82 (see Figs. 8 – 9). Lee further teaches: the delivery device 82 including a push rod 108 (see Figs. 8 – 9, [0055]) that is removably couplable to the engagement element 18 (see Fig. 9, 108 is connected to 18 by 122) of the disc element 14. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corcoran and VanTassel to incorporate the teachings of Lee and have a delivery device including a push rod that is removably couplable to the engagement element of the disc element. Motivation for such can be found in Lee as the physician can use this to press the anchor implant into the LAA to form a sealing fit (see [0060] and [0061]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Corcoran in view of VanTassel and Lee as applied to claim 14 above, and further in view of Min.
In regards to claim 15, the combination of Corcoran, VanTassel and Lee teaches: The system of Claim 14, see 103 rejection above. The combination of Corcoran, VanTassel and Lee does not explicitly teach: wherein the self-expanding frame includes a mesh covering at least a portion of the plurality of arms.
However, Min in a similar field of invention teaches a modular closure device 40 (see Figs. 1 – 10), with a self-expanding frame 202 (see Fig. 8) and a plurality of arms 110 (see Fig. 8). Min further teaches: a mesh 120 (see Fig. 8, [0054]) at least partially surrounding the plurality of arms 110 (see Fig. 8, the mesh surrounding and covering the plurality of arms partially). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corcoran and Lee to incorporate the (see [0054]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771